Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022, has been entered.

Examiner acknowledges applicants’ reply dated January 13, 2022, including arguments and amendments.

Claims 1 – 30 were previously rejected under 35 USC 103 over a combination of Dontcheva, Lau, Hsiao, and Pietrowicz. In their arguments, at page 8 of their submission, applicants state:
“the cited reference fails to teach or suggest "identifying one or more components of the data intake and query system that process the plurality of events received via the plurality of messages" and "generating visualization data for a graphical visualization, the visualization data indicating one or more metrics of the one or more components of the data intake and query system that process the plurality of events received via the plurality of messages" as recited in Claim 1.

Examiner finds this argument to be persuasive. The rejection of the claims under the combination of Dontcheva, Lau, Hsiao, and Pietrowicz is hereby withdrawn.

An updated search of the relevant prior art did not result in any references, taken alone or in combination, that serve to either anticipate or render obvious the claimed invention. Claims 1 – 30 are therefore allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/NIRAV K KHAKHAR/Examiner, Art Unit 2167      

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167